10-1297-ag
         Wang v. Holder
                                                                                       BIA
                                                                                 Brennan, IJ
                                                                               A093 389 915


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 7th day of February, two thousand eleven.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                      Circuit Judges.
11       _______________________________________
12
13       KONG FA WANG,
14                Petitioner,
15
16                        v.                                    10-1297-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:         Corey Lee, New York, New York.
24
25       FOR RESPONDENT:         Tony West, Assistant Attorney General;
26                               Jennifer L. Lightbody, Assistant
27                               Director; Nicole J. Thomas-Dorris, Trial
28                               Attorney, Office of Immigration
29                               Litigation, Civil Division, United States
30                               Department of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Kong Fa Wang, a native and citizen of China,

 6   seeks review of a March 11, 2010, decision of the BIA

 7   affirming the May 15, 2008, decision of Immigration Judge

 8   (“IJ”) Noel A. Brennan denying Wang’s application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).    In re Kong Fa Wang, No.

11   A093 389 915 (B.I.A. Mar. 11, 2010), aff’g No. A093 389 915

12   (Immig. Ct. N.Y. City May 15, 2008).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.    See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

18   applicable standards of review are well-established.    See

19   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

20   510, 513 (2d Cir. 2009).

21       Contrary to Wang’s arguments, the agency did not err in

22   finding that Wang failed to establish past persecution.     The


                                  2
 1   agency reasonably considered the context of his beating at

 2   the hands of the Chinese authorities and found that the

 3   mistreatment he suffered was not sufficiently severe to

 4   constitute persecution because, while he suffered minor

 5   injuries, he was never subjected to any arrest, detention or

 6   other injury since the incident. Cf. Beskovic v. Gonzales,

 7   467 F.3d 223, 226 (2d Cir. 2006) (explaining that a “‘minor

 8   beating’ . . . may rise to the level of persecution if it

 9   occurred in the context of an arrest or detention”).    The

10   threat of sterilization and the emotional harm he suffered

11   due to his wife’s forced abortion do not establish past

12   persecution.   Gui Ci Pan v. U.S. Att'y Gen., 449 F.3d 408,

13   412 (2d Cir. 2006) (providing that claims based on

14   unfulfilled threats do not establish persecution); Shi Liang

15   Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 309 (2d Cir.

16   2007) (en banc) (noting that the profound emotional loss an

17   individual may suffer following a spouse’s forced abortion

18   does not constitute persecution).

19       Additionally, substantial evidence supports the

20   agency’s conclusion that Wang did not establish a

21   well-founded fear of future persecution.   The agency

22   reasonably found that Wang did not establish an objectively


                                   3
 1   reasonable fear of persecution based on his altercation with

 2   the police because the Chinese authorities did not seek to

 3   punish him for that resistance during the nearly five years

 4   he lived in China following that incident. The agency also

 5   reasonably determined that Wang did not have an objectively

 6   reasonable fear that he would be sterilized based on his

 7   desire to have more children if he returns to China; the

 8   record does not support Wang’s assertion that he would be

 9   subjected to forced sterilization.   See Jian Xing Huang v.

10   INS, 421 F.3d 125, 129 (2d Cir. 2005) (per curiam) (holding

11   that, absent solid support in the record for the

12   petitioner’s assertion that he would be subjected to

13   persecution in China because of his desire to have more

14   children, his fear was “speculative at best”).

15       Accordingly, because Wang did not establish past

16   persecution or a well-founded fear of future persecution,

17   the agency did not err in denying his claim for asylum.     See

18   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004)

19   (explaining that to establish eligibility for asylum, an

20   applicant must demonstrate past persecution or a well-

21   founded fear of future persecution); Jian Xing Huang, 421

22   F.3d at 129.   Because Wang’s claims for withholding of


                                   4
 1   removal and CAT relief were based on the same factual

 2   predicate as his claim for asylum, the BIA did not err in

 3   denying those forms of relief.      See Paul v. Gonzales, 444

 4   F.3d 148, 156 (2d Cir. 2006).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   As we have completed our review, any stay of

 7   removal that the Court previously granted in this petition

 8   is VACATED, and any pending motion for a stay of removal in

 9   this petition is DISMISSED as moot.     Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15
16




                                     5